 



EXHIBIT 10.15
First Amendment to the License Agreement
between the
The Trustees of the University of Pennsylvania and Acuity Pharmaceuticals, Inc.
     This first amendment (this “First Amendment”) is made by and between Acuity
Pharmaceuticals Inc., a corporation organized under the laws of the State of
Delaware and with offices located at the Port of Technology, 3701 Market Street,
Philadelphia, PA 19104 (“Company”), and the Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at 3160
Chestnut Street, Suite 200, Philadelphia PA 19104 (“Penn”). This Amendment is
effective on 1 August 2003.
BACKGROUND

  A.   Penn and Company entered into an exclusive license agreement (the
“Original Agreement”), pertaining to Penn Dockets P2928, P2974, P3009, P3069,
P3075, P3087, and P3114 for technology related to RNA interference developed by
Dr. Michael Tolentino, Mr. Samuel Reich, and Dr. Enrico M. Surace of Penn’s
School of Medicine, Department of Ophthalmology and having an effective date of
March 31, 2003;

  B.   Penn and Company have now reached an agreement to amend certain terms and
to include additional technologies, which are expressed in this First Amendment;
and

  C.   It is the intent of both parties to execute this First Amendment. The
Original Agreement as amended by this First Amendment will be referred to as the
“Agreement”.

     NOW THEREFORE, in consideration of the promises and covenants contained in
this First Amendment and intending to be legally bound, the parties agree to:

  1.   Unless otherwise defined, the definitions used in this First Amendment
are the same as those used in the Original Agreement. No other meanings are
implied.

  2.   To Exhibit A of the Original Agreement, the following dockets shall be
added:

      P3158: RNAi Therapy for Glaucoma         P3159: Anti-HSV RNAi Therapy for
Herpes Infection         P3183: Combined Therapy for AMD or Diabetic Retinopathy
(Cand5 or Another Anti-Angiogenic siRNA)

  3.   Section 2.3 of the Original Agreement is deleted in its entirety and
replaced by the following:

PENN/ACUITY
Amendment for adding additional dockets to the Acuity License
Effective Date: 1 August 2003

 



--------------------------------------------------------------------------------



 



2.3. Diligence Events. The Company will use commercially reasonable efforts to
achieve each of the diligence events by the applicable completion date listed in
the table below for the first product to be commercialized by the Company
pursuant to this Agreement.

      DILIGENCE EVENT   COMPLETION DATE
Delivery to Penn of a preliminary business plan
  June 30, 2003
Raising at least an aggregate of $5 Million in equity investment capital by
Company from qualified investors
  December 31, 2004
Filing of IND for first Licensed Product
  December 31, 2005
Initiation of Phase II clinical trials for first Licensed Product
  December 31, 2007
Initiation of Phase III clinical trials for first Licensed Product
  December 31, 2010
First commercial Sale of first Licensed Product
  December 31, 2013

  4.   No other terms of the Original Agreement are modified by this First
Amendment. The Original Agreement and this First Amendment are the entire
agreement between the parties with respect to the subject matter of the
Agreement as so amended.

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
First Amendment to be executed by their duly authorized representatives.

                THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA
    ACUITY PHARMACEUTICALS, INC.

    By:   /s/ Louis P. Berneman, Ed. D     By:   /s/ Dale R. Pfost, Ph.D.      
Louis P. Berneman, Ed. D     Dale R. Pfost, Ph.D.      Managing Director
Center for Technology Transfer     President and CEO    Date:  11/19/03   Date: 
19 Nov 03    

PENN/ACUITY
Amendment for adding additional dockets to the Acuity License
Effective Date: 1 August 2003

 